DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The finality of the previous Office Action (issued 21 December 2021) has been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10 and 15-21 rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al US Patent (US 8503757 B2) in view of Case et al. US PG-Pub (US 20120327215 A1) in view of Tenney et al. US PG-Pub (US 20130010081 A1).
Regarding Claim 1, Naruse teaches an image inspection apparatus comprising: a stage on which a workpiece is placed (Col 4, Lines 41-44, The image measurement device 100 is a measuring instrument configured to pick up images of a plurality of workpieces placed in a detection area 13 on a movable stage 12a first camera that images the workpiece placed on the stage and generates a workpiece image(Col 6, Lines 21-27, The imaging device 44 is a high-magnification image sensor configured to pick up an image of the workpiece within a high-magnification visual field provided by the receiver lens unit 80 at a high magnification to generate a high-magnification image. The high-magnification visual field is narrower than the low-magnification visual field and provided within the low-magnification visual field.)a second camera having an imaging field-of-view wider than that of the first camera, which images the workpiece placed on the stage and generates a bird's eye view image (Col 6, Lines 17-21, The imaging device 43 is a low-magnification image sensor configured to pick up an image of the workpiece within a low-magnification visual field provided by the receiver lens unit 80 at a low magnification to generate a low-magnification image.)a detection section that detects a position of the workpiece on the stage based on the bird's eye view image (Col 4, Lines 58-64, The display 11 is a display device configured to display the picked-up image and a measurement result in a display screen 11a. The movable stage 12 is a placement table on which the workpieces as measurement targets are placed, and provided with the detection area 13 through which the detection light is transmitted. The detection area 13 is a circular area configured by transparent glass. The examiner interprets that the camera system will capture the image of the work piece on the stage based on the position of the workpiece on the detection area.)a driving section that moves the stage relative to the first camera in an XY direction(Col 5, Lines 1-5,   The XY position adjustment knob 14a is an operation section for moving the movable stage 12 in the X-axis direction and the Y-axis direction. The Z position adjustment knob 14b is an operation section for a control section that controls the driving section and allows the first camera to image the workpiece to generate the workpiece image (Col 9, Lines 9-16, The control unit 20 is a controller configured to control imaging and display on a screen by the measuring unit 10 and analyze the picked-up image, thereby measuring a size of each workpiece. The control unit 20 is connected with the keyboard 31 and the mouse 32. After the power is turned on, placing a plurality of workpieces randomly within the detection area 13 and operating the measurement start switch 16 allow automatic measurement of a size of each workpiece. The examiner interprets the control unit is controlling the driving section so the workpiece is captured in the detection area when generating the workpiece image obtained by the first camera.)a specifying section that specifies a detailed position and an orientation of the workpiece in the workpiece image generated by the first camera (Col 9, Lines 62-67, By analyzing the workpiece image A2 based on the characteristic amount information of the measurement configuration data, it is possible to specify a placement state of the workpiece such as the position and the posture of the workpiece within the low-magnification visual field.)an inspection section that determines an inspection point of the workpiece in the workpiece image based on the detailed position and the orientation of the workpiece specified by -2-U.S. Patent Application No. 16/527,080Amendment dated June 23, 2021Reply to Office Action of April 14, 2021the specifying section, and executes a predetermined inspection process (Col 10, Lines 11-34,  Obtaining the edge positions of the plurality of workpiece images A2 obtained by sequentially imaging the plurality of workpieces having the same shape and substantially the same size results in a variation in contours of the workpiece images A2 due to a size variation of the workpieces in manufacturing. According to the image measurement device 100, a degree of disagreement between the contours is indicated by the dots 1 of different sizes and hues depending on the values of the statistical information. The error is a parameter indicating an amount of displacement between an edge position of the workpiece image A2 
Naruse does not expressly disclose the second camera having a non-telecentric optical system which generates the bird’s eye view image via an optical system different from that of the first camera
Case teaches the second camera having a non-telecentric optical system which generates the bird’s eye view image via an optical system different from that of the first camera (¶[0022], As shown, cameras 2A-2H are configured to image in a non-telecentric manner. This has the advantage that the fields of view 30A through 30H can be overlapped. However, the magnification, or effective resolution, of a non-telecentric imaging system will change as printed circuit 10 and its features are positioned closer or further away from cameras 2A-2H. The examiner interprets the prior art is generating a birds eye view of the workpiece using a non-telecentric optical system which is different than the optical system taught by Naruse.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Case to Naruse in order to use a non-telecentric optical system to generate a bird’s eye view. One skilled in the art would have been motivated to modify Naruse in this manner in order to improve inspection and provide additional insight into the root cause of manufacturing errors. 
 based on the position of the workpiece detected from the bird's eye view image by the detection section so that the workpiece is located in or near the imaging field-of-view of the first camera or a coordinate conversion section that converts coordinates in a coordinate system of the second camera into coordinates in a coordinate system of the first camera, wherein the coordinate conversion section converts coordinates of a position of the workpiece detected from the bird's eye view image by the detection section into coordinates in the coordinate system of the first camera, and the control section controls the driving section based on the position of the workpiece in the coordinate system of the first camera acquired by the coordinate conversion section.
Tenney teaches controlling the driving section based on the position of the workpiece detected from the bird's eye view image by the detection section so that the workpiece is located in or near the imaging field-of-view of the first camera (¶[0126] of Tenney discloses that, after conversion of the coordinate systems of the camera systems 470 and 480, the device is moved optimally for image capture by the high-magnification camera system 470 based on the detection of a target in an image captured by the low-magnification camera system 480; see also [0088].)a coordinate conversion section that converts coordinates in a coordinate system of the second camera into coordinates in a coordinate system of the first camera (¶[0115] FIG. 10A is flowchart of a method 1000 for determining a coordinate transformation or mapping between two camera systems, according to one embodiment. The resulting coordinate transformation can be used to transform coordinates in the coordinate system of a first camera system to the coordinate system of a second camera system, or vice versa, as explained with reference to FIG. 11.)wherein the coordinate conversion section converts coordinates of a position of the workpiece detected from the bird's eye view image by the detection section into coordinates in the coordinate system of the first camera (¶[0126], the location of a target may be found using camera pair 2 (e.g., a and the control section controls the driving section based on the position of the workpiece in the coordinate system of the first camera acquired by the coordinate conversion section ([0065] of Tenney Movement of the arm 110 is governed by a system controller (see, e.g., robot controller 430 in FIG. 4A), in response to control signals derived from image data acquired by one or more camera systems 140 that may be mounted to the distal end of the movable arm 110; ¶[0126] of Tenney further discloses that, after conversion of the coordinate systems of the camera systems 470 and 480, the device is moved optimally for image capture by the high-magnification camera system 470 based on the detection of a target in an image captured by the low-magnification camera system 480.)
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tenney to Naruse and Case to perform coordinate conversion between the two camera systems to facilitate movement of an object of interest detected in a wide-angle image captured by the low-magnification camera system into view of the high magnification camera system, as taught by Tenney, to arrive at the claimed invention discussed above. One skilled in the art would have been motivated to modify Naruse and Case in this manner in order to enhance the detailed view of the object of interest. (Tenney, ¶[0126])
Regarding Claim 8, the combination of Naruse, Case and Tenney teaches the limitations of claim 1, wherein telecentricity of the second camera is lower than that of the first camera (Naruse, Fig. 2, Col 5, lines 21-25, The imaging device (44) is a high-magnification image sensor configured to pick up an 
Regarding Claim 10, Naruse teaches a stage on which a workpiece is placed(Col 4, Lines 41-44, The image measurement device 100 is a measuring instrument configured to pick up images of a plurality of workpieces placed in a detection area 13 on a movable stage 12, 
a first camera that images the workpiece placed on the stage and generates a workpiece image(Col 6, Lines 21-27, The imaging device 44 is a high-magnification image sensor configured to pick up an image of the workpiece within a high-magnification visual field provided by the receiver lens unit 80 at a high magnification to generate a high-magnification image. The high-magnification visual field is narrower than the low-magnification visual field and provided within the low-magnification visual field.)a second camera having an imaging field-of-view wider than that of the first camera, which images the workpiece placed on the stage and generates a bird's eye view image (Col 6, Lines 17-21, The imaging device 43 is a low-magnification image sensor configured to pick up an image of the workpiece within a low-magnification visual field provided by the receiver lens unit 80 at a low magnification to generate a low-magnification image.)the method comprising: 
detecting a position of the workpiece on the stage based on the bird's eye view image (Col 4, Lines 58-64, The display 11 is a display device configured to display the picked-up image and a measurement result in a display screen 11a. The movable stage 12 is a placement table on which the workpieces as measurement targets are placed, and provided with the detection area 13 through which the detection light is transmitted. The detection area 13 is a circular area configured by transparent glass. The 
generating the bird's eye view image by imaging the stage from above with the second camera (Col 5, Lines 59-64, The receiver lens unit 80 is an optical system configured by receiver lenses 81, 84, and 86, a half mirror 82, and throttle plates 83 and 85, and configured to receive light transmitted from the transmitted illumination unit 50 and reflected light of the detection light on the workpiece, thereby causing the imaging devices 43 and 44 to form an image. The examiner interprets the prior art is using a two camera system and that as seen in figure 2 and the top camera 43 is used to generate a bird’s eye view image of the work piece.)
moving the stage relative to the first camera in order to generate the workpiece image  (Col 9, Lines 9-16, The control unit 20 is a controller configured to control imaging and display on a screen by the measuring unit 10 and analyze the picked-up image, thereby measuring a size of each workpiece. The control unit 20 is connected with the keyboard 31 and the mouse 32. After the power is turned on, placing a plurality of workpieces randomly within the detection area 13 and operating the measurement start switch 16 allow automatic measurement of a size of each workpiece. The examiner interprets the control unit is controlling the driving section so the workpiece is captured in the detection area when generating the workpiece image obtained by the first camera.)
specifying a detailed position and an orientation of the workpiece in the workpiece image generated by the first camera (Col 9, Lines 62-67, By analyzing the workpiece image A2 based on the characteristic amount information of the measurement configuration data, it is possible to specify a placement state of the workpiece such as the position and the posture of the workpiece within the low-magnification visual field.)and determining an inspection point of the workpiece in the workpiece image based on the detailed position and the orientation of the workpiece specified, and executing a predetermined inspection process (Col 10, Lines 11-34,  Obtaining the edge positions of the plurality of workpiece images A2 obtained by sequentially imaging the plurality of workpieces having the same shape and substantially the same size results in a variation in contours of the workpiece images A2 due to a size variation of the workpieces in manufacturing. According to the image measurement device 100, a degree of disagreement between the contours is indicated by the dots 1 of different sizes and hues depending on the values of the statistical information. The error is a parameter indicating an amount of displacement between an edge position of the workpiece image A2 and a position corresponding to this edge position of the master image. The statistical information is an index indicating a degree of divergence for each edge position, and provided as a result of calculation of the errors for the plurality of workpiece images A2. For example, an average value of the errors relating to the plurality of workpieces, a variance value of the errors, a ratio of "pass", a ratio of "fail", a slope of a moving average of the errors, a maximum value of the errors, a minimum value of the errors, and the like are calculated as the statistical information. The ratio of "fail" is a ratio of the errors exceeding the tolerance. The examiner interprets that based on the position and orientation the prior art is obtaining contour points and calculating the degree of disagreement or error between the contours of the workpiece images.)
Naruse does not teach the second camera having a non-telecentric optical system which generates the bird's eye view image via an optical system different from that of the first camera;
Case teaches a non-telecentric optical system which generates a bird's eye view image via an optical system different from that of the first camera (¶[0022], As shown, cameras 2A-2H are configured to image in a non-telecentric manner. This has the advantage that the fields of view 30A through 30H can be overlapped. However, the magnification, or effective resolution, of a non-telecentric imaging system will change as printed circuit 10 and its features are positioned closer or further away from cameras 2A-2H. The examiner interprets the prior art is generating a birds eye view 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Case to Naruse in order to use a non-telecentric optical system to generate a bird’s eye view. One skilled in the art would have been motivated to modify Naruse in this manner in order to improve inspection and provide additional insight into the root cause of manufacturing errors. 
However, the combination of Naruse and Case do not explicitly teach controlling the driving section based on the position of the workpiece detected from the bird's eye view image by the detection section so that the workpiece is located in or near the imaging field-of-view of the first camera, a coordinate conversion section that converts coordinates in a coordinate system of the second camera into coordinates in a coordinate system of the first camera, wherein the coordinate conversion section converts coordinates of a position of the workpiece detected from the bird's eye view image by the detection section into coordinates in the coordinate system of the first camera, and the control section controls the driving section based on the position of the workpiece in the coordinate system of the first camera acquired by the coordinate conversion section.
Tenney teaches controlling the driving section based on the position of the workpiece detected from the bird's eye view image by the detection section so that the workpiece is located in or near the imaging field-of-view of the first camera (¶[0126] of Tenney discloses that, after conversion of the coordinate systems of the camera systems 470 and 480, the device is oriented (implying movement) optimally for the high-mag system based on the detection of a target by the low-mag system)a coordinate conversion section that converts coordinates in a coordinate system of the second camera into coordinates in a coordinate system of the first camera (¶[0115] FIG. 10A is flowchart of a method 1000 for determining a coordinate transformation or mapping between two camera systems, wherein the coordinate conversion section converts coordinates of a position of the workpiece detected from the bird's eye view image by the detection section into coordinates in the coordinate system of the first camera (¶[0126], the location of a target may be found using camera pair 2 (e.g., a low-magnification camera pair) and converted into the coordinate system of camera pair 1 (e.g., a high-magnification camera pair) using v.sub.1=Q*v.sub.2, which may, for example, allow camera pair 1 to locate a hair follicle in order to orient the robotic arm relative to the hair follicle for harvest. By way of another example, if camera pair 1 (e.g., a high-magnification camera pair) reports a harvested site location, camera pair 2 (e.g., a low-magnification camera pair) may find that harvested site using v.sub.2=Q.sup.-1*v.sub.1.)and the control section controls the driving section based on the position of the workpiece in the coordinate system of the first camera acquired by the coordinate conversion section ([0065] Movement of the arm 110 is governed by a system controller (see, e.g., robot controller 430 in FIG. 4A), in response to control signals derived from image data acquired by one or more camera systems 140 that may be mounted to the distal end of the movable arm 110.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tenney to Naruse and Case in order to perform coordinate conversion between the two camera systems to facilitate movement of an object of interest detected in a wide-angle image captured by the low-magnification camera system into view of the high magnification camera system, as taught by Tenney, to arrive at the claimed invention discussed above. One skilled in the art would have been motivated to modify Naruse and Case in this manner in order to enhance the detailed view of the object of interest. (Tenney, ¶[0126])
Regarding Claim 15, the combination of Naruse, Case, and Tenney teaches the limitation of claim 1, wherein the second camera includes one or more bird's eye view cameras and is provided at a peripheral portion of the first camera when viewed from a stage side. (Naruse, Fig. 2. Col 6, Lines 1-4, The receiver lens (84) is an optical lens disposed on a side of the imaging device (43) so as to face toward the imaging device (43). Further, the receiver lens 86 is an optical lens disposed on a side of the imaging device (44) so as to face toward the imaging device (44).).
Regarding Claim 16, the combination of Naruse, Case and Tenney teaches the image inspection apparatus according to claim 1, further comprising, a ring illumination provided around an optical axis of the first camera and an optical axis of the second camera (Naruse, Col 5, Lines 36-40, The transmitted illumination unit 50 is an illuminating device configured to irradiate the workpiece placed on the movable stage 12 with detection light from a bottom side, and configured by a transmitting illumination light source 51. Col 5, Lines 47-51, The ring illumination unit 60 is an illuminating device configured to irradiate the workpiece on the movable stage 12 with detection light from a top side, and configured by a ring-shaped light source that surrounds the receiver lens unit 80. As seen in figure 2, the ring illumination unit is provided around the optical axis of the first camera and second camera).
Regarding Claim 17, the combination of Naruse, Case and Tenney teaches the image inspection apparatus according to claim 16, where Naruse further teaches further comprising, a transmissive illumination provided below the stage and configured to irradiates the workpiece on the stage with illumination light from below (Naruse, Col 5, Lines 36-40, the transmitted illumination unit 50 is an illuminating device configured to irradiate the workpiece placed on the movable stage 12 with detection light from a bottom side, and configured by a transmitting illumination light source 51, a mirror 52, and an optical lens 53.)

    PNG
    media_image1.png
    651
    532
    media_image1.png
    Greyscale

Regarding Claim 18, the combination of Naruse, Case and Tenney teaches the image inspection apparatus according to claim 1, wherein the first camera images the workpiece via a light-receiving lens which faces the stage (Naruse, As seen in Fig 2, the first camera (44) used to generate the image of the workpiece faces the stage), and a distance from the stage to the second camera is greater than a distance from the stage to the light-receiving lens of the first camera 
Regarding Claim 19, the combination of Naruse, Case and Tenney teaches the image inspection apparatus according to claim 18, wherein the first camera includes an imaging element which receives light and generates the workpiece image(Naruse, [Col 5, Lines 59-64],The receiver lens unit 80 is an optical system configured by receiver lenses 81, 84, and 86, a half mirror 82, and throttle plates 83 and 85, and configured to receive light transmitted from the transmitted illumination unit 50 and reflected light of the detection light on the workpiece, thereby causing the imaging devices 43 and 44 to form an image.), a distance from the stage to the imaging element in the first camera is greater than a distance from the stage to the second camera (As seen in Fig 2 of Naruse, the examiner interprets that it would be obvious that one can interpret the first camera to be 43 and the second camera to be 44 and from the figure if one were to interpret it in that manner then the distance of the first camera to the stage would be greater than the distance of the second camera to the stage. )
Regarding Claim 20, the combination of Naruse, Case and Tenney teaches the image inspection apparatus according to claim 1, further comprising, a memory provided in image inspection apparatus and configured to store a calibration information for calibrating the coordinate systems of the first camera and the second camera (Tenney, ¶[0010], The image processing apparatus includes a memory that stores a mechanical characteristic value of the stage structure and a positional calibration parameter. The examiner interprets that the positional calibration parameter disclosed in the prior art relates to the coordinate systems of the cameras which is used to perform the calibration and alignment of the workpiece.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tenney to Naruse and Case in order to store the calibration information for calibrating the coordinate system of the first and second camera. One skilled in the art would have been motivated to (Tenney, ¶[0004])
Regarding Claim 21, the combination of Naruse, Case and Tenney teaches the image inspection apparatus according to claim 16, wherein telecentricity of the second camera is lower than that of the first camera (Naruse, Fig. 2, Col 5, lines 21-25, The imaging device (44) is a high-magnification image sensor configured to pick up an image of the workpiece within a high-magnification visual field provided by the receiver lens unit (80) at a high magnification to generate a high-magnification image. The examiner interprets that the since the first camera has a higher magnification then the telecentricity of the second camera will be lower than the first. );
Claims 3-7, 9 and 11-14  are rejected under 35 U.S.C. 103 as being unpatentable over Naruse et al US Patent (US 8503757 B2) in view of Case et al. US PG-Pub (US 20120327215 A1) in view of Tenney et al. US PG-Pub (US 20130010081 A1) and in further view of Rizzolo et al US PG-Pub (20170032311A1).
Regarding Claim 3, while the combination of Naruse, Case and Tenney teaches the image inspection apparatus according to claim 1, they don’t explicitly teach wherein the second camera has a first bird's eye view camera and a second bird's eye view camera, and the first camera is provided between the first bird's eye view camera and the second bird's eye view camera when viewed from a stage side.
Rizzolo teaches wherein the second camera has a first bird's eye view camera and a second bird's eye view camera (Fig. 1, (40) and (44) represent the two bird’s eye view camera), and the first camera is provided between the first bird's eye view camera and the second bird's eye view camera when viewed from a stage side (Fig. 1, (42) represents the first camera being in between the 2 bird’s eye view camera and it is viewed from the stage side of the store shelf).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Tenney in order to the image inspection apparatus’s cameras (Rizzolo, ¶[0119])
Regarding Claim 4, the combination of Naruse, Case, Tenney and Rizzolo teaches the limitation of claim 3, the image inspection apparatus according to claim 3, wherein the imaging field-of-view of the first bird's eye view camera and the imaging field-of-view of the second bird's eye view camera are different from each other(Naruse, Fig. 2, Col 6, Lines 17-27, The imaging device (43) is a low-magnification image sensor configured to pick up an image of the workpiece within a low-magnification visual field provided by the receiver lens unit (80) at a low magnification to generate a low-magnification image. The imaging device (44) is a high-magnification image sensor configured to pick up an image of the workpiece within a high-magnification visual field provided by the receiver lens unit (80) at a high magnification to generate a high-magnification image. The high-magnification visual field is narrower than the low-magnification visual field and provided within the low-magnification visual field.).
Regarding Claim 5, the combination of Naruse, Case, Tenney and Rizzolo teaches the limitation of claim 3, a storage section that stores information relating to a mounting position and a mounting orientation of the first bird's eye view camera  and U.S. Patent Application No. 16/527,080 Amendment dated February 1, 2021 Reply to Office Action of November 10, 2020information relating to a mounting position and a mounting orientation of the second bird's eye view camera (Rizzolo, ¶[0168], The navigation component 30 may be similarly configured to the control unit 324 and may include memory and a processor for implementing the instructions provided by the control unit and reporting location and orientation information back to the control unit. Position and/or motion sensors 36 provide the navigation component 30 with sensing capability to confirm and/or measure any deviation from the requested location and orientation. The examiner interprets that the navigation component includes a 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Tenney in order to the store the mounting position of the bird’s eye cameras alongside the orientation information. One skilled in the art would have been motivated to modify Naruse, Case and Tenney in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Tenney teaches a calibration section that calibrates a coordinate system of the first bird's eye view camera on the basis of the information relating to the mounting position and the mounting orientation of the first bird's eye view camera, and calibrates a coordinate system of the second bird's eye view camera on the basis of the information relating to the mounting position and the mounting orientation of the second bird's eye view camera (¶[0094], A processor 650 is a central processor in the machine vision subsystem 600 and may perform other processing not performed by the camera-specific processors 610 and 620. For example, each of the processors 610 and 620 may generate local coordinates of features in its associated camera system's local coordinate system, while the central processor 650 converts between those two local coordinate systems or between a local camera system's coordinate system and another coordinate system such as a robot's coordinate system. ¶[0115], The first and second camera systems may each be stereo pairs of cameras; they may differ in the sizes of their fields of view; and/or they may be mounted to a robotic arm The examiner interprets the prior art is using information based on the coordinates of the object of interest in the image to calibrate the camera systems.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tenney to Naruse, Case in order to use the coordinates of the workpiece in order to calibrate (Tenney, ¶[0001])
Regarding Claim 6, the combination of Naruse, Case, Tenney and Rizzolo teaches the teaches the limitation of claim 3, where Rizzolo further teaches the image inspection apparatus according to claim 3, further comprising: a generating section that generates the bird's eye view image including the whole stage by joining an image acquired by the first bird's eye view camera and an image acquired by the second bird's eye view camera (Fig. 7, ¶[0083], At S114, the acquired images 100, 102 are transferred from the camera memory to the data processing component 82. The data processing component 82 receives the images acquired by the cameras and stores them in memory, such as memory 62, and may perform preliminary processing, such as adjustments for blur, color, brightness, etc. A composite image or panorama of the shelf face may be computed by performing a union of multiple images captured by the image capture assembly. In forming the composite image, pixels of one or more of the acquired images may be translated to account for each camera's spatial profile.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Tenney in order to join the images acquired by the bird’s eye view cameras. One skilled in the art would have been motivated to modify Naruse, Case and Tenney in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Regarding Claim 7, the combination of Naruse, Case, Tenney and Rizzolo teaches the image inspection apparatus according to claim 6, wherein the control section controls the driving section so that the bird's eye view image including the whole stage is generated (Naruse, Col 9, Lines 9-16, The control unit 20 is a controller configured to control imaging and display on a screen by the measuring unit 10 and analyze the picked-up image, thereby measuring a size of each workpiece. The control unit 20 is connected with the keyboard 31 and the mouse 32. After the power is turned on, placing a plurality of workpieces randomly within the detection area 13 and operating the measurement start switch 16 joining the image acquired by the first bird's eye view camera and the image acquired by the second bird's eye view camera (Rizzolo, Fig. 7, ¶[0083], At S114, the acquired images 100, 102 are transferred from the camera memory to the data processing component 82. The data processing component 82 receives the images acquired by the cameras and stores them in memory, such as memory 62, and may perform preliminary processing, such as adjustments for blur, color, brightness, etc. A composite image or panorama of the shelf face may be computed by performing a union of multiple images captured by the image capture assembly. In forming the composite image, pixels of one or more of the acquired images may be translated to account for each camera's spatial profile.). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Tenney in order to join the images acquired by the bird’s eye view cameras. One skilled in the art would have been motivated to modify Naruse, Case and Tenney in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Regarding Claim 9, the combination of Naruse, Case, Tenney and Rizzolo teaches the limitations of claim 3, wherein the second camera includes one or more bird's eye view cameras and is provided at a peripheral portion of the first camera when viewed from a stage side (Naruse, Fig. 2. Col 6, Lines 1-4, The receiver lens (84) is an optical lens disposed on a side of the imaging device (43) so as to face toward the imaging device (43). Further, the receiver lens 86 is an optical lens disposed on a side of the imaging device (44) so as to face toward the imaging device (44).).
Regarding Claim 11, while the combination of Naruse, Case and Tenney teaches the control method according to claim 10, they don’t explicitly teach wherein the second camera has a first bird's eye view camera and a second bird's eye view camera, and the first camera is provided between the first bird's eye view camera and the second bird's eye view camera when viewed from a stage side.
Rizzolo teaches wherein the second camera has a first bird's eye view camera and a second bird's eye view camera (Fig. 1, (40) and (44) represent the two bird’s eye view camera), and the first camera is provided between the first bird's eye view camera and the second bird's eye view camera when viewed from a stage side (Fig. 1, (42) represents the first camera being in between the 2 bird’s eye view camera and it is viewed from the stage side of the store shelf).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Tenney in order to the image inspection apparatus’s cameras can have multiple bird’s eye view camera that can view the stage side of a work piece for improved inspection accuracy results. One skilled in the art would have been motivated to modify Naruse, Case and Tenney in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Regarding Claim 12, the combination of Naruse, Case, Tenney and Rizzolo teaches the teaches the limitation of claim 11, wherein the imaging field-of-view of the first bird's eye view camera and the imaging field-of-view of the second bird's eye view camera are different from each other 
Regarding Claim 13, the combination of Naruse, Case, Tenney and Rizzolo teaches the teaches the limitation of claim 11, further comprising:  generating the bird's eye view image including the whole stage by joining an image acquired by the first bird's eye view camera and an image acquired by the second bird's eye view camera(Rizzolo, Fig. 7, ¶[0083], At S114, the acquired images 100, 102 are transferred from the camera memory to the data processing component 82. The data processing component 82 receives the images acquired by the cameras and stores them in memory, such as memory 62, and may perform preliminary processing, such as adjustments for blur, color, brightness, etc. A composite image or panorama of the shelf face may be computed by performing a union of multiple images captured by the image capture assembly. In forming the composite image, pixels of one or more of the acquired images may be translated to account for each camera's spatial profile.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Tenney in order to join the images acquired by the bird’s eye view cameras. One skilled in the art would have been motivated to modify Naruse, Case and Tenney in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Regarding Claim 14, the combination of Naruse, Case, Tenney and Rizzolo teaches the teaches the limitation of claim 13, wherein the stage relative to the first camera is controlled so that the bird's eye view image including the whole stage is generated (Naruse, Col 5, lines 27-35, The Z drive section 41 is a Z position adjustment unit configured to move, based on a drive signal from the control unit 20, the movable stage 12 in the Z-axis direction and adjust a position of the workpiece in the Z-axis direction. The XY drive section 42 is an XY position adjustment unit configured to move, based on an XY drive signal from the control unit 20, the movable stage 12 in the X-axis direction and in the Y-axis direction and adjust the position of the workpiece within an XY plane. The examiner interprets that the control unit is capable of moving the stage such that the first camera can generate a bird’s eye view that includes the stage.)
 joining the image acquired by the first bird's eye view camera and the image acquired by the second bird's eye view camera
Rizzolo teaches joining the image acquired by the first bird's eye view camera and the image acquired by the second bird's eye view camera, (Fig. 7, ¶[0083], At S114, the acquired images 100, 102 are transferred from the camera memory to the data processing component 82. The data processing component 82 receives the images acquired by the cameras and stores them in memory, such as memory 62, and may perform preliminary processing, such as adjustments for blur, color, brightness, etc. A composite image or panorama of the shelf face may be computed by performing a union of multiple images captured by the image capture assembly. In forming the composite image, pixels of one or more of the acquired images may be translated to account for each camera's spatial profile.).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Rizzolo to Naruse, Case and Tenney in order to join the images acquired by the bird’s eye view cameras. One skilled in the art would have been motivated to modify Naruse, Case and Tenney in this manner in order to accurately improve configuration for capturing images. (Rizzolo, ¶[0119])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663